--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6
 
AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made and effective as of April 12, 2011, by
and among ALAMO ENERGY CORP., a Nevada corporation (“Alamo”), and RANGE KENTUCKY
HOLDINGS LLC a Wyoming limited liability company (“Range”). Range and Alamo are
hereinafter referred to as a “Party” and collectively as the “Parties”
 
RECITALS
 
WHEREAS, Range and Alamo have entered into a Membership Interest Purchase and
Sale Agreement of even date herewith (the “MIPSA”) pursuant to which Range
agreed to sell to Alamo all of the membership interests in KYTX Oil and Gas,
LLC, KYTX Pipeline, LLC and KYTX Drilling Company, LLC (collectively, the
“Operating Entities”); and
 
WHEREAS, Range has previously provided certain accounting services for the
Operating Entities; and
 
WHEREAS, Range desires to provide certain accounting services relating to the
Operating Entities after the transfer of the Operating Entities pursuant to the
MIPSA.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:
 
1. Accounting and Ministerial Services.  Range shall provide accounting services
in accordance with US Generally Accepted Accounting Principles (“GAAP”) to Alamo
in connection with the Operating Entities in the manner and to the extent Range
provided those accounting services at the time of the closing under the
MIPSA.  Those services shall include: (a) the calculation and payment of all
royalties owed to landowners and other lease payments; (b) payment of accounts
receivable; (c) collection, on a non-recourse basis, of accounts receivable; (d)
computation and payment of severance and other taxes based on production; (e)
gas balancing; and (f) payroll for employees of the Operating Entities.  Range
shall maintain all records, data or other documentation as may be necessary to
comply with applicable state and federal law, and/or rules, regulations and the
standards of all third-party payors.  Except for its obligations to provide
accounting in accordance with GAAP, Range does not guarantee that its service
shall meet or exceed any such law, rule, regulation or standard, and compliance
with such is the full responsibility of Alamo.  Range shall have no right or
obligation to provide or undertake any management advice or activities for the
Operating Entities.
 
2. Term and Termination.  Either Party may terminate this Agreement without
cause upon thirty (30) days’ prior written notice, but under no circumstances
shall this Agreement be effective for more than six (6) months. Either Party may
terminate this Agreement at any time upon a breach by the other Party of this
Agreement and the breaching Party fails to remedy the breach within five (5)
days after receipt of notice of the breach from the non-breaching Party.
 
3. Compensation.  In compensation for Range’s services herein, Alamo shall
reimburse Range its actual costs of providing those services, including direct
employee overhead expenses, plus ten percent (10%) of such amount (all
collectively the “Fee”).  Range will provide Alamo with an invoice for the Fee
on or before the fifth (5th) day of the month following the month during which
the services have been provided; such invoice shall be accompanied by suitable
documentation to identify the services rendered, summary timesheets, and any
relevant receipts and other records substantiating the amounts invoiced.  Alamo
will pay the Fee within ten (10) days after the Fee invoice is received.  The
Fee will not include, and will not be calculated on, amounts paid by Range to
third parties as part of its accounting services.
 
4. Third Party Payments.  As often as may be appropriate, but no less than one
(1) time each month, Range will notify Alamo of the amount of money that it is
due from the Operating Entities to third parties for the payments to be made by
Range according to this Agreement (the “Payments”).  Alamo will provide Range
with the funds necessary to make the Payments within three (3) business days
following Range’s notification of the amount of the Payments.  Range shall have
no obligation to make the Payments unless or until it has received the necessary
funds from Alamo.
 
 
1

--------------------------------------------------------------------------------

 
5. Miscellaneous Provisions.
 
A. Independent Contractor.  Nothing herein shall be construed as creating a
partnership or employer-employee relationship between Range and Alamo.  It is
understood and agreed that Range is acting strictly as an independent contractor
with respect to the obligations under this Agreement, and is not and shall not
perform accounting services on a regular and continuing basis such that the
performance of such services would be construed as providing over-all management
to Alamo or the Operating Entities.
 
B. Indemnification.  Alamo shall indemnify, defend (through counsel reasonably
acceptable to Range) and hold harmless Range, its parents, subsidiaries and
affiliates, and its and their present and future directors, officers, agents,
servants and employees (collectively, the “Range Indemnified Parties”) for, from
and against all claims, demands, causes of action, losses, damages, fines,
penalties, liabilities, costs and expenses, including reasonable attorney’s fees
and court costs, sustained or incurred by or asserted against Range by reason of
or arising out of Range’s performance of its duties under this Agreement or
otherwise within the scope of this Agreement, except with respect to losses,
claims, damages or liabilities  arising out of the gross negligence, willful
misconduct or fraud of Range.  The obligations this paragraph shall survive the
termination of this Agreement with respect to claims based on occurrences that
actually took place during the term of this Agreement until the expiration of
the applicable statute of limitations for each such claim or, if no statute of
limitations applies to the claim in question, for five (5) years.
 
C. Assignment.  Neither party may assign any of its rights or obligations under
this Agreement without the prior written consent of the other party.  Except as
specifically provided in this Agreement, any attempted assignment or delegation
of a party’s rights, claims, privileges, duties or obligations hereunder shall
be null, void and without effect.
 
D. Amendments.  This Agreement may be amended at any time by mutual agreement of
the parties without additional consideration, provided that before any amendment
shall become effective, it shall be reduced to writing and signed by each of the
parties.
 
E. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky applicable to
agreements made and to be performed wholly within that state, irrespective of
Kentucky’s choice-of-law principles.
 
F. Waiver.  All waivers of rights, powers and remedies by a party to this
Agreement must be in writing.  No delay, omission or failure by a party to
exercise any right, power or remedy to which a party may be entitled shall
impair any such right, power or remedy, nor shall such be construed as a release
by a party of such right, power or remedy or as a waiver of or acquiescence in
any such action, unless such action shall have been cured in accordance with the
terms of this Agreement.  A waiver by a party of any right, power or remedy in
any one instance shall not constitute a waiver of the same or any other right,
power or remedy in any other instance.
 
G. Entire Agreement.  This Agreement, together with all exhibits hereto,
contains all of the terms, conditions and promises of the parties hereto.  No
modification of this Agreement, or of any provision thereof, shall be valid or
binding unless in writing and executed by both parties.
 
H. Confidentiality.  Neither Range nor Alamo, nor their respective Affiliates
shall, directly or indirectly, disclose to any Person any information not in the
public domain or generally known in the industry, in any form, acquired pursuant
to this Agreement, relating to the business and operations of the
other.  Notwithstanding the foregoing, the Parties may disclose any information
relating to the business and operations of the other party (i) if required by
applicable law, applicable stock exchange rule or in relation to any tax
returns, (ii) to such other Persons if, at the time such information is
provided, such Person is already in the possession of such information, or (iii)
to the extent that disclosure is restricted by a written agreement entered into
in connection with any such ongoing commercial relationship.
 
[SIGNATURE PAGE FOLLOWS]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have affixed their signatures as of the
date hereinabove first written.
 
 
 

 
RANGE
 
RANGE KENTUCKY HOLDINGS LLC
 
By its Manager: Range Exploration Partners LLC
            By:  /s/ Frode Aschim       Frode Aschim        Its: Manager       
     
ALAMO
 
ALAMO ENERGY CORP.
 
    By:  /s/ Allan Millmaker       Allan Millmaker        Its: Chief Executive
Officer   

 
 
3 

--------------------------------------------------------------------------------